516 U.S. 122116 S.Ct. 560133 L.Ed.2d 459
State of LOUISIANA, plaintiff,v.State  of MISSISSIPPI.
No. 121, Original.
Supreme Court of the United States
Dec. 4, 1995.

1
Decree entered.  The State of Louisiana's prayer that the claim of title by defendants Julia Donelson Houston, et al., in and to the lands and water bottoms lying between the Mississippi River on the east and the Louisiana-Mississippi boundary line as fixed in the decree on the west be canceled and forever held for naught is denied.  The Court retains jurisdiction to entertain such further proceedings, enter such orders and issue such writs as may from time to time be deemed necessary or advisable to give proper force and effect to this decree or to effectuate the rights of the parties in the premises.

ON BILL OF COMPLAINT
DECREE

2
This cause having come on to be heard on the Report of the Special Master heretofore appointed by the Court, and the exceptions filed thereto, and having been argued by counsel for the several parties, and this Court having stated its conclusions in its opinion announced on October 31, 1995, 516 U.S. ----, 116 S.Ct. 290, 133 L.Ed.2d 265 (1995), and having considered the positions of the respective parties as to the terms of the decree, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:


3
1. The boundary between the State of Louisiana and the State of Mississippi along the Mississippi River between North Latitude 32x 49' 25" and North Latitude 32x 44' lies along the line described as follows:


4
Beginning at Pt. 1 at North Latitude 32x 49' 25" and West      Longitude 91x 09' 27";  thence to Pt. 2, Latitude 32x 49' and      Longitude 91x 09' 34";  thence to Pt. 3, Latitude 32x 49' 47"      and Longitude 91x 09' 37";  thence to Pt. 4, Latitude 32x 48'      30" and Longitude 91x 09' 39";  thence to Pt. 5, Latitude 32x      48' and Longitude 91x 09' 47";  thence to Pt. 6, Latitude 32x      47' 18" and Longitude 91x 09' 51";  thence to Pt. 7, Latitude      32x 47' 6" and Longitude 91x 09' 54";  thence to Pt. 8,      Latitude 32x 47' and Longitude 91x 09' 59";  thence to Pt. 9,      Latitude 32x 46' 50" and Longitude 91x 10' 7";  thence Pt.      10, Latitude 32x 46' 35" and Longitude 91x 10' 14";  thence      to Pt. 11, Latitude 32x 46' 20" and Longitude 91x 10' 16";      thence to Pt. 12, Latitude 32x 46' and Longitude 91x 10' 18";      thence to Pt. 13, Latitude 32x 45' 45" and Longitude 91x 10'      20";  thence to Pt. 14, Latitude 32x 45' 30" and Longitude      91x 10' 18";  thence to Pt. 15, Latitude 32x 45' 15" and      Longitude 91x 10' 12";  thence to Pt. 16, Latitude 32x 45'      and Longitude 91x 10' 01";  thence to Pt. 17, Latitude 32x      44' 45" and Longitude 91x 09' 49";  thence to Pt. 18,      Latitude 32x 44' 30" and Longitude 91x 09' 38";  thence to      Pt. 19, Latitude 32x 44' 23" and Longitude 91x 09' 30";      thence to Pt. 20,      Latitude 32x 44' 15" and Longitude 91x 09' 18";  thence to      Pt. 21, Latitude 32x 44' 07" and Longitude 91x 09';  thence      to Pt. 22, Latitude 32x 44' and Longitude 91x 08' 44".


5
2. The State of Louisiana's prayer that the claim of title by defendants Julia Donelson Houston, et al., in and to the lands and water bottoms lying between the Mississippi River on the east and the Louisiana-Mississippi boundary line as fixed in the preceding paragraph on the west be cancelled and forever held for naught is DENIED.


6
3. The Court retains jurisdiction to entertain such further proceedings, enter such orders and issue such writs as may from time to time be deemed necessary or advisable to give proper force and effect to this decree or to effectuate the rights of the parties in the premises.